         Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
PATRICK PANNETT                      )
1336 G Street SE                     )
Washington, D.C. 20003               )
                                     )  JURY TRIAL DEMANDED
       Plaintiff,                    )
                                     )  Civil Action No.
               v.                    )
                                     )
WASHINGTON METROPOLITAN              )
AREA TRANSPORTATION AUTHORITY)
600 5th Street NW                    )
Washington, DC 20001                 )
                                     )
       Defendant.                    )
____________________________________)

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, Patrick Pannett, by his undersigned counsel, and complains of

Defendant Washington Metropolitan Area Transit Authority (“WMATA”) as follows:

                                       INTRODUCTION

       In March 2017, Defendant hired Plaintiff as a Special Projects Officer. During the time

period relevant to this complaint, his supervisor was Jill Mohel the Director of Marketing and

Advertising. Beginning in September 2018, when Mohel took over as Director, she gave Plaintiff

a noticeably and dramatically larger workload compared to his female counterpart. Despite the

overwhelming workload, Plaintiff continued to perform his duties at a high level.   Additionally,

Plaintiff noticed that Mohel engaged in inappropriate behavior in the office.

       In early 2019, he filed his first complaint against Mohel with Defendant’s Human

Resources office. Mohel’s behavior did not improve and Plaintiff continued to feel uncomfortable

in the workplace.   In March 2019, Plaintiff filed his second complaint against Mohel. Again,


                                                1
         Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 2 of 10




Mohel continued to overload Plaintiff with work; denied him training opportunities; and made

disparaging remarks about his work performance. Plaintiff attempted to advise Mohel about her

behavior and reach an amicable solution to the hostile work environment. Ultimately, in June

2019, Mohel terminated Plaintiff from his position because of his gender and in retaliation for

complaining about harassment.

                                             PARTIES

1.     Plaintiff is an individual who resides at 1336 G Street SE Washington, D.C. 20003.

2.     Defendant, WMATA, is a regional transportation system created by an interstate compact

       between the District of Columbia, the State of Maryland, and the Commonwealth of

       Virginia.

3.     WMATA’s principal office is located at 600 5th Street NW, Washington, DC 20001.

4.     During all times relevant to this complaint, Plaintiff was Defendant’s employee within the

       meaning and entitled to the protections of Title VII.

5.     During all times relevant to this complaint, Defendant was an employer as that term is

       defined by Title VII.

                                 JURISDICTION AND VENUE

6.     This Court has subject matter jurisdiction over this action pursuant to 42 U.S.C. § 12117,

       42 U.S.C. § 2000e-5, 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

7.     This Court has personal jurisdiction over Defendant, which is located, conducts business,

       and employs individuals in this judicial district.

8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the violations giving

       rise to Plaintiff’s claims occurred within this judicial district.




                                                   2
        Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 3 of 10




                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

9.    On September 30, 2019, Plaintiff filed a charge of discrimination with the EEOC that was

      cross-filed with the D.C. Office of Human Rights.

10.   On or about February 14, 2020, Plaintiff received the EEOC’s Notice of Right to Sue and

      this complaint has been timely filed within the 90-day time frame.

                                  STATEMENT OF FACTS

                                           Background

11.   Plaintiff is a male.

12.   On March 20, 2017, WMATA hired Plaintiff as a Special Projects Officer within the

      Customer Service Communications and Marketing Division.

13.   As a Special Projects Officer, Plaintiff was responsible for all tasks related to the promotion

      and advertising for WMATA’s large-scale initiatives including its retail operations,

      customer WIFI, fare project launches, and internal branding campaigns.

14.   Plaintiff initially reported to Jawauna Greene (female), Director of Marketing and

      Advertising as well as Lynn Bowersox (female), Senior Vice President of Customer

      Service Communications and Marketing.

15.   Greene left WMATA in 2018 and in September 2018, Jill Mohel (female) took over as

      Director.

      Disproportionate Assignment of Tasks Among Male and Female Employees and Creation
                                  of Hostile Work Environment

16.   Once Mohel took over, she assigned Plaintiff far more tasks than she did his female

      counterpart, Valeria Coustasse.

17.   Specifically, Mohel assigned Plaintiff to handle all marketing for WMATA’s July 2019

      fare increases and service changes. Prior to Mohel’s arrival, this assignment would have

                                                3
        Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 4 of 10




      been handled by several employees. However, Mohel refused to split the responsibilities

      among her subordinates in the office.

18.   In addition to the fare increase marketing assignment, Mohel also tasked Plaintiff with

      overseeing a phased tourism campaign and WMATA’s See Something Say Something

      initiative as part of a Federal grant.

19.   Mohel’s behavior also made Plaintiff uncomfortable. Specifically, she would often dress

      in revealing clothes while in the workplace.

20.   Despite the overwhelming workload, Plaintiff continued to successfully perform his work

      assignments.

                             Protected Activity and Continued Harassment

21.   In early 2019, Plaintiff filed a complaint with Melissa Bowers, Senior Employee Relations

      Officer, regarding Mohel’s disparate treatment.

22.   Specifically, he explained that Mohel was treating him differently than the female

      employees and he also explained that Mohel’s revealing clothes made him uncomfortable.

23.   Bowers stated that she would speak to Mohel about Plaintiff’s concerns.

24.   After Plaintiff’s complaint, Mohel’s discriminatory treatment toward Plaintiff increased.

25.   She continued to set unrealistic performance goals and task Plaintiff with far more

      assignments compared to the female subordinate.

26.   In March 2019, Plaintiff filed another complaint with Bowers about Mohel’s

      discriminatory actions.

27.   Bowers again stated that she would look into his concerns.

28.   Still, Mohel’s discriminatory animus was present.




                                               4
        Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 5 of 10




29.   She continued to give Plaintiff far more assignments than the similarly situated female

      employee.

30.   Throughout 2019, she regularly degraded Plaintiff’s work performance in private and

      public arenas without justification.

31.   On April 8, 2019, Plaintiff met with Mohel to again discuss ways to improve their working

      relationship. Mohel dismissed Plaintiff’s concerns and refused to change her interactions

      with Plaintiff or equally distribute work amongst her staff.

                                             Denial of Training

32.   On April 24, 2019, Mohel directed Gail Ribas, Senior Communications Advisor, to deny

      Plaintiff’s request to attend a Project Management Professional training.

33.   Plaintiff’s female counterpart was permitted to attend the training instead of Plaintiff.

                                             Performance Memo

34.   On May 9, 2019, Mohel sent Plaintiff a memo regarding his performance that included

      false representations about his work and his attitude.

35.   On May 26, 2019, Plaintiff prepared a response to the memo and provided a copy to Bowers

      to be placed in his file.

36.   Bowers offered to speak with Bowersox about the hostile work environment.

37.   Bowers also confirmed that she had spoken with other employees within Plaintiff’s

      department and those employees confirmed her impression that Mohel wanted to terminate

      Plaintiff, and assured Plaintiff that there would be robust proceedings prior to any

      termination.




                                                 5
        Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 6 of 10




                                        Meeting with Bowersox

38.   On May 28, 2019, Plaintiff met with Bowersox to discuss his working relationship with

      Mohel and her discriminatory treatment. Plaintiff also requested an opportunity to be

      considered for other open roles within WMATA.

39.   Bowersox simply advised Plaintiff to follow all of Mohel’s directives, and stated “We all

      have to do things that our bosses want us to do and that we may not necessarily agree with,

      even me,” which intentionally evaded Plaintiff’s complaints of a hostile work environment.

                                              Termination

40.   On June 7, 2019, Mohel sent Plaintiff another email stating that his work performance was

      deficient.

41.   Plaintiff responded to Mohel’s email and explained that her criticism was unjustified.

42.   On June 11, 2019, Plaintiff had another discussion with Bowers and reiterated that the work

      environment continued to be hostile.

43.   On June 21, 2019, Plaintiff was called into a meeting with Mohel and terminated.

44.   WMATA’s stated reasons for terminating Plaintiff were related to his performance and his

      workplace conduct.

45.   WMATA’s explanations for terminating Plaintiff from his position are a mask for its actual

      discriminatory and retaliatory motivations.

                                        COUNT I
             Sex Discrimination in Violation of Title VII – 42 §§ 2000e et seq

46.   Plaintiff repeats and incorporates by reference all allegations set forth in the paragraphs

      above, as if each were fully set forth herein.

47.   Plaintiff is male.




                                                6
        Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 7 of 10




48.   Defendant subjected Plaintiff to unlawful discrimination based on his gender by

      subjecting him to disparate treatment and terminating his employment.

49.   By and through its conduct, Defendant violated Title VII by subjecting Plaintiff to

      disparate treatment based on his gender.

50.   As a direct and proximate result of Defendant’s violations of Title VII’s prohibitions

      against discrimination by terminating Plaintiff because of his gender. Plaintiff has

      suffered significant damages, including, but not limited to, pain and suffering, emotional

      distress, humiliation and embarrassment, lost wages, and punitive damages.

                                             COUNT II
                       Retaliation in Violation of Title VII 42 §§ 2000e et seq
51.   Plaintiff repeats and incorporates by reference all allegations set forth in the paragraphs

      above, as if each were fully set forth herein.

52.   Defendant retaliated against Plaintiff for placing lawful complaints of gender

      discrimination in violation of Title VI, in that Defendant subjected Plaintiff to different

      terms and conditions of employment, disparate treatment, heightened scrutiny, and

      termination.

53.   As a direct and proximate result of Defendant’s violations of Title VII’s prohibitions

      against retaliation, Plaintiff has suffered significant damages, including, but not limited

      to, pain and suffering, emotional distress, humiliation and embarrassment, lost wages,

      and punitive damages.

                                       COUNT III
                     Hostile Work Environment in violation of Title VII

54.   Plaintiff repeats and incorporates by reference all allegations set forth in the paragraphs

      above, as if each were fully set forth herein.

55.   Defendant harassed Plaintiff based on his sex as described in paragraphs 1-45 herein.

                                                 7
           Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 8 of 10




56.      Defendant violated Title VII by subjecting Plaintiff to a severe and pervasive hostile

         work environment on the basis of his sex.

57.      Defendant’s actions were intentional, reckless, and malicious.

58.      As a result, Plaintiff incurred damages including lost wages, future lost wages, pain and

         suffering, emotional distress, mental anguish and/or punitive damages.



                                              COUNT IV
      Sex Discrimination in Violation of D.C. Human Rights Act D.C. Code § 2-1402.11(a)

59.      Plaintiff repeats and incorporates by reference all allegations set forth in the paragraphs

         above, as if each were fully set forth herein.

60.      Plaintiff is male.

61.      Defendant subjected Plaintiff to unlawful discrimination based on his gender by

         subjecting him to disparate treatment and terminating his employment.

62.      By and through its conduct, Defendant violated the DC Human Rights Act by subjecting

         Plaintiff to disparate treatment based on his gender.

63.      As a direct and proximate result of Defendant’s violations of the D.C. Human Rights

         Act’s prohibitions against discrimination by terminating Plaintiff because of his gender.

         Plaintiff has suffered significant damages, including, but not limited to, pain and

         suffering, emotional distress, humiliation and embarrassment, lost wages, and punitive

         damages.

                                                  COUNT V
                              Retaliation in Violation of D.C. Human Rights Act

64.      Plaintiff repeats and incorporates by reference all allegations set forth in the paragraphs

         above, as if each were fully set forth herein.



                                                   8
          Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 9 of 10




65.    Defendant retaliated against Plaintiff for placing lawful complaints of gender

       discrimination in violation of the D.C. Human Rights Act, in that Defendant subjected

       Plaintiff to different terms and conditions of employment, disparate treatment, heightened

       scrutiny, and termination.

66.    As a direct and proximate result of Defendant’s violations of the D.C. Human Rights

       Act’s prohibitions against retaliation, Plaintiff has suffered significant damages,

       including, but not limited to, pain and suffering, emotional distress, humiliation and

       embarrassment, lost wages, and punitive damages.

                                         COUNT VI
                 Hostile Work Environment in Violation of D.C. Human Rights Act

67.    Plaintiff repeats and incorporates by reference all allegations set forth in the paragraphs

       above, as if each were fully set forth herein.

68.    Defendant harassed Plaintiff based on his sex as described in paragraphs 1-45 herein.

69.    Defendant violated the D.C. Human Rights Act by subjecting Plaintiff to a severe and

       pervasive hostile work environment on the basis of his sex.

70.    Defendant’s actions were intentional, reckless, and malicious.

71.    As a result, Plaintiff incurred damages including lost wages, future lost wages, pain and

       suffering, emotional distress, mental anguish and/or punitive damages.


       WHEREFORE, Plaintiff requests that the Court enter judgment against Defendant on all

Counts and award Plaintiff lost wages, front pay, and benefits; $300,000 in compensatory damages

for pain and suffering, mental anguish, and emotional distress on each Count; punitive damages;

interest; costs; the amount of tax on any award; reasonable attorneys’ fees; and any such other

relief as the Court deems fair and just.



                                                 9
       Case 1:20-cv-01245-CJN Document 1 Filed 05/12/20 Page 10 of 10




Dated: May 12, 2020                       Respectfully submitted,

                                          Alan Lescht and Associates, P.C.

                                          /s/ Rani Rolston
                                          Rani Rolston, Esq. (Bar No. 974052)
                                          1825 K Street NW, Suite 750
                                          Washington, D.C. 20006
                                          Tel: (202) 463-6036
                                          Fax: (202) 463-6067
                                          Rani.rolston@leschtlaw.com
                                          Counsel for Plaintiff




                                     10
